TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-22-00599-CV


                                         C. M., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




              FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-FM-20-005059, THE HONORABLE MADELEINE CONNOR, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on

October 3, 2022. By request to this Court dated October 12, 2022, Jill Albracht requested an

extension of time to file the record.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Jill Albracht is hereby ordered to

file the reporter’s record in this case on or before October 24, 2022. If the record is not filed by
that date, Albracht may be required to show cause why she should not be held in contempt

of court.

              It is ordered on October 19, 2022.



Before Justices Goodwin, Baker, and Kelly




                                               2